Mr. Justice Paxson
delivered the opinion of the court, January 5th 1880.
It is not denied that the appellant had a valid claim for arrears of dower charged upon the real estate of A. J. Montgomery, the assignor. The auditor finds the amount of it to be $2528.83. He declined to award it to her, however, for the reason that the appellant is indebted to the assignor in the sum of $2699.94, being the amount overpaid her on the distribution account of the administrators of the estate of William Montgomery, deceased. The court below sustained the auditor in this ruling, and it forms the single subject of the three assignments of error.
It appears that the administrators of William Montgomery, deceased, of whom A. J. Montgomery, the assignor, was one, made ■a number of payments to the appellee as widow of the decedent on *206account of her distributive share during the years 1870 and. 1871. Credits for these payments were claimed and allowed in their second administration account, filed November 18th 1872. The payments were made voluntarily, without a refunding bond or an agreement to repay. It is now alleged she was overpaid the said sum of $2699.94, and the creditors of A. J. Montgomery, one of said administrators, claim to have it set off in the distribution of his assigned estate.
Without discussing the right of the creditors to make such a set-off, it must fail, for the’ reason that A. J. Montgomery could not himself recover the money back. The payment was voluntary, and it is barred by the Statute of Limitations. That the payment was voluntary is settled by Edgar v. Shields, 1 Grant 361; Carson v. McFarland, 2 Rawle 118: Hinkle v. Eichelberger, 2 Barr 483; Natcher v. Natcher, 11 Wright 496. That some of the payments at least were made after the expiration of a year from the granting of the letters of administration we do not regard as material, as a payment by the administrator even then without a refunding bond or an agreement to repay was voluntary. The auditor and the court below were of opinion, however, that the statute did not begin to run until the time the over-payment was discovered, to wit: in 1876. But when an administrator pays out money, he is presumed to know the condition of the estáte. The assets are in his hands, and he is familiar with their amount and value. He ought to know, and is chargeable with knowledge, of the amount of claims against the estate when he makes a payment on account of a distributive share. It would be a great hardship upon distributees, to Avhom an administrator has voluntarily made payments on account of their shares, if they may be called upon for repayment after the lapse of years. They may have spent it, or increased their style of living in entire good faith, and in ignorance of any over-payment. We are of opinion that the statute commences to run against the administrator from the time of such payments.
The decree is reversed at the costs of the appellees, and it is ordered that distribution be made in accordance With this opinion.